CaSe 2:19-mj-01236-.]FI\/| Document 1 Filed 04/10/19 Page 1 of 4

USv.GREGORY

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

Date of Arrest: April 09, 2019

Magistrate'e Caee No. \C\.-\ZZ[¢M'I

UNITED STATES OF AMERICA

Plaintiff, COMPLAINT FOR VIOLATION OF
21 U.s.c. §§ 952, 960 (a) (1) ana
VS- (b) (l) (H)
Importation of a Controlled
William Boyd GREGORY Subetance

Defendant. Count One

YOB; 1949
United Statee Citizen

21 U.S.C. § 841(a) {l) and (b) (1)
(A) (Viii), Posseesion of a
Controlled Subetance with Intent
to,Distribute

Count Two

-_#-_-¢\_r-_¢-~_¢-_d-..¢\~..-'~._¢-..-¢\..J~._¢V

 

I, the undersigned complainant, being duly Sworn, etate tnat the
following is true and correct to the best of my knowledge and belief:

COUNT ONE

On or about April 09, 2019, at or near San Luie, Arizona, within the
Dietrict of Arizonar defendant, William GREGORY, did knowingly and
intentionally import, attempt to import, and in fact did import, 500
grams or more of a mixture or eubetanoe containing a detectable
amount of methamphetamine, its ealts, ieomers, or Salts of its
ieomers; a Schedule II Controlled Subetancee into the United Statee
from the Republic of Mexico, in violation of Title 21, United States
Code, Sections 952, 960(a) and (b}(l){H).

COUNT TWO

On or about April 09, 2019, at or near San Luie, Arizona, within the

DiStriCt-of Arizona, defendant, William GREGORY, did knowingly and

 

 

CaSe 2:19-mj-01236-.]FI\/| DoCument 1 Filed 04/10/19 Page 2 of 4

US v. GREGORY
intentionally possess with intent to distribute 500 grams or more of

a mixture or substance containing a detectable amount of
_methamphetamine, its salts,`isomers or salts of its isomers; a
Schedule II Controlled Substance, into the U.S, from the Republic of
Mexico, in violation of Title 21, United States Code, Section

341<3){1},(b)(l)(ny(viii).

And the complainant states that this complaint is based on the
attached Statement of Faots incorporated herein by reference.

Reviewed by:_AUSA Josh Kolsrud

#%r“' (@e\.us<% 9 W
n FqF-Frank Flores

Special Agent ~ Homeland Security
Investigations

Sworn to before me and subscribed in my presence, April 10, 2019, at
Yuma, Arizona.

 

/ _

<:j:;amés F. Metcalf
nited States Magistrate Judge

 

 

 

CaSe 2:19-mj-01236-.]FI\/| Document 1 Filed O4/10/19 Page 3 of 4

USV.GREGORY
UNITED sTATEs oF AMERICA
VS .
William Boyd GREGORY
sTATEMEN'I" oF Fac'rs

I, Frank Flores, being duly sworn do state the following:

On`April 09, 2019, at approximately 1019 hours, William Boyd GREGORY
(GREGORY) presented himself for entry into the United States via the
vehicle inspection lanes at the San Luis, Arizona, Port of Entry.
GREGORY was the driver, registered owner and sole occupant of a red
in-color, 2007 Ford F150 bearing Arizona license plate number
CLG1222. GREGORY presented his United States Passport (445018289) to
lthe Customs and Border Protection Officer and gave` a negative

declaration.

GREGORY and the vehicle were referred to secondary inspectionr where
U.S. Customs & Border Brotection Officers discovered a total of
`seventy (70] cellophane wrapped packages concealed within`the fuel
tank of the F150. The aggregate weight of the packages was 33.96
kilograms (74.88 pounds). A randomly selected package was probed
producing a crystal~like substance which field tested positive for

the presence of methamphetamine.

During a post Miranda' interview GREGORY said he was recruited
approximately six weeks ago to smuggle drugs into the United States
from Mexico and then to locations in Indio, California as well as
Phoenix, Arizona. GREGORY said he did not have knowledge of the type
of drug he was transporting but it was clear to him from
conversations he had with his “recruiter” he was being paid to
transport drugs. GREGORY stated he has made six previous smuggling

trips for which he was paid five-thousand dollars each trip.

 

 

CaSe 2:19-mj-01236-.]FI\/| Document 1 Filed O4/10/19 Page 4 of 4

USV.GREGORY

GREGORY stated this was to be his seventh trip and was attempting to
reach a goal of making fifty-thousand dollars smuggling drugs.

Based on the foregoing, there is probable cause to believe that

GREGORY committed the offenses as alleged in the Complaint.

M
FvR-Frank Flores

Special Agent
Homeland Security Investigations

Sworn to before me and subscribed in my presence, April 10, 2019, at
Yumar Arizona.

 

,:/"`

"_..- : ,_.- n
Ja s F. Metcalf
ited States Magistrate Judge

 

 

